MacLEAN, J. (dissenting).
Complaining orally for “conversion and damage to goods,” the plaintiff’s evidence on the trial indicated at the most conversion of $15 and the disturbance of some goods which the defendant marshal had prepared to take away, and which, it is said, in testimony so unusual as to call for inquiry by the justice, were of the value of $31. Judgment, however, was given for $146.50, of which amount $100.50 was paid, according to the testimony of the *246plaintiff, under duress. No amendment to allow either such testimony or recovery was made at the trial, and the judgment should be reversed, especially as the latter portion of the trial was an inquest, having been proceeded with, upon refusal to postpone, in the absence of counsel, after an interval of somd days, in which there were repeated adjournments.